DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on June 22, 2022 has been entered.
 
Response to Amendments 
Applicant’s amendment filed on June 22, 2022 has been entered. 
In view of the amendment to the claim(s), the amendment of claim(s) 1, 3, 6, 11, 13, 16 and 20; the cancellation of claim(s) 2 and 12; and the addition of claim(s) 21 and 22 has been acknowledged and entered.  
In view of the amendment of claim(s) 1, 3, 6, 11, 13, 16 and 20 and the cancellation of claim(s) 2 and 12, the rejection of claims 1-20 under 35 U.S.C. §102 and 35 U.S.C. §103 is withdrawn. 
In light of the amended/newly added claims, new grounds for rejection under 35 U.S.C. §103 are provided in the response below.

Response to Arguments
Applicant’s arguments regarding the prior art rejections under 35 U.S.C. §102/103, see pages 8-10 of the Response to Final Office Action dated March 16, 2022, which is accompanying the Request for Continued Examination received on June 22, 2022 (hereinafter Response and Office Action, respectively), have been fully considered.
As Applicant has amended independent claim(s) 1, 11, and 20 to incorporate the limitations of claim(s) 2 and 12, the rejections of claim(s) 1, 11, and 20 have been amended to incorporate the rejection of the respective limitations of claim(s) 2 and 12, as appropriate.
Prior to entry of this amendment, claims 1-2, 7-8, 11-12, 17-18 and 20 stand rejected under 35 U.S.C. §102 as being anticipated by Pandey et al. (U.S. Patent No. 10,581,625, hereinafter Pandey); claims 3, 6, 13, and 16 stand rejected under 35 U.S.C. §103 as being obvious over Pandey in view of Michaelis (U.S. Pat. App. Pub. No. 2011/0282669, hereinafter Michaelis); claims 4, 5, 14, and 15 stand rejected under 35 U.S.C. §103 as being obvious over Pandey and Michaelis as applied to claims 3 and 13 above, and further in view of Zurek (U.S. Pat. App. Pub. No. 2018/0285059, hereinafter Zurek); and claims 9, 10, and 19 stand rejected under 35 U.S.C. §103 as being obvious over Pandey in view of Casagrande (U.S. Pat. App. Pub. No. 2017/0171600, hereinafter Casagrande).
With respect to the rejection(s) of claim(s) 1, 11, and 20 under 35 U.S.C. §102 as anticipated by Pandey, applicant asserts that Pandey fails to disclose all elements of the independent claims as amended. Specifically, applicant asserts that Pandey fails to disclose “updating a record to indicate difficult speech patterns and… updating the record for a group.” (Response, pg. 9). Applicant’ s arguments in light of the amended claims are persuasive. As such, the rejections of claims 1, 11, and 20 under 35 U.S.C. §102 are withdrawn.
Applicant further argues that dependent claims 3-10 and 13-19 overcome the cited references for at least the same reasons as independent claims 1, 11, and 20. Applicant’s arguments/arguments in light of the amended claims are persuasive. As such, the rejections of claims 3-10 and 13-19 under 35 U.S.C. §102 and 35 U.S.C. §103 are withdrawn.
However, upon further consideration, new ground(s) of rejection under 35 U.S.C. §103 are made in light of combinations of Pandey, Michaelis, Zurek, and Casagrande, and newly cited reference Stephenson (U.S. Pat. App. Pub. No. 2020/0219489, hereinafter Stephenson).
The Applicant has not provided any further statement and therefore, the Examiner directs the Applicant to the below rationale.		

Claim Interpretation
The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and 103 (or as subject to pre-AIA  35 U.S.C. §102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-8, 11, 17-18 and 20-22  is/are rejected under 35 U.S.C. §103 as being unpatentable over Pandey in view of Stephenson.

Regarding claim 1, Pandey discloses A system, comprising (“computer system 12” which implements the methods described therein.; Pandey, ¶¶ Col. 6, lines 13-18) : a network interface to a network (“computer system 12 can communicate with one or more networks such as a local area network”; Pandey, ¶¶ Col. 7, lines 4-6); a data storage comprising a non-transitory data storage device (“System memory 28 can include computer system readable media in the form of volatile memory, such as random access memory (RAM) 30 and/or cache memory 32.”; Pandey, ¶¶ Col. 6, lines 34-36); a processor; and wherein the processor performs (“computer system 12 may include, but are not limited to, one or more processors or processing units 16, a system memory 28, and a bus 18 that couples various system components including system memory 28 to processor 16.”; Pandey, ¶¶ Col. 6, lines 15-18) broadcasting, via a network interface, a conference content to a plurality of communication devices (“each of the user devices 200 a-n {...to a plurality of communication devices} is configured to perform video conferencing functions for its respective user. To this end, in embodiments, each of the user devices 200 a-n includes (or is operatively connected to) a display screen 202 for displaying video images to a user, a camera 203 for capturing video images of the user, a microphone 204 for capturing audio (e.g., speech) emitted by the user, and a speaker 205 for emitting audio to the user... [as part of] a video conference with one another {broadcasting conference content},” where “the user devices 200 a and 200 b communicate with each other via a network 210”; Pandey, ¶¶ Col. 7, lines 26-44); receiving, via the network interface, a conference input from a first communication device of the plurality of communication devices, (“user devices 200 a {a first communication device} and 200 b communicate with each other via a network 210 {receiving, via a network interface}. In embodiments, the network 210 is a communication network such as a LAN, WAN, or the Internet, or a combination of two or more such communication networks,” where conference input is provided from the user device 200a through the “display screen 202... [the] camera 203... [the] microphone 204... and [the] speaker 205”; Pandey, ¶¶ Col. 7, lines 31-34, and 40-44) wherein the conference input comprises an audio input with speech encoded therein and further incorporating the conference input into the conference content (“computer system 12 of FIG. 1, that is configured to provide video conference services to the user devices 200 a-n, e.g., in a client-server arrangement. For example, the video conferencing server 211 may be configured to receive audio {audio input} and video signals from all the user devices 200 a-n,” where the video and audio signals are the conference input, “to generate and transmit respective audio and video signals to each of the user devices 200 a-n {incorporating the conference input into the conference content}.” and where the captured audio at microphone 204 includes “...speech... emitted by the user {speech encoded therein}.”; Pandey, ¶¶ Col. 7, lines 31-32, and 50-54), and wherein the speech comprises a first speech pattern of a first user associated with the first communication device (“the analysis server 212 includes a signal analysis module 218 that is configured to analyze the audio signals and the video signals of the video conference to determine correlations between audible sounds and visual objects in the video conference output. In this manner, the system determines which sounds are emitted by respective persons in a video conference {speech comprises a first speech pattern of a first user}, even though there might be plural people in a single audio/video stream of the video conference (e.g., a first user 201 a at user device 200 a {associated with the first communication device} and plural users 201 m and 201 n sharing a single user device e.g., 200 n).”; Pandey, ¶¶ Col. 11, lines 10-21) and wherein the speech is a spoken form of a common language (“even when speaking the same language, different participants may have very different accents… [which] can make it difficult for one participant to understand the spoken discourse of another participant during a video conference.”; Pandey, ¶¶ Col. 2, lines 19-29); accessing a first data record from the data storage, wherein the first data record was previously updated to comprises an indicia of a difficult speech pattern... [for] a second user (the system “uses data in the profile to make an initial adjustment to the video conference output that is presented to the first user 201 a {accessing a first data record from the data storage}. In embodiments, the profile of a user (e.g., user 201 a) includes {includes, thus being previously updated} data defining at least one of: primary spoken language of the user; other languages understood by the user; user-specified level of understanding of each of the other languages understood by the user{an indicia of a difficult speech pattern}; hearing ability of the user; room acoustics; and other attributes.” where a language is a speech pattern and difficulty understanding based on “user-specified level of understanding of the determined language,” is indicia of a difficult speech pattern for a second user; Pandey, ¶¶ Col. 10, lines 44-51); upon determining that the second, associated with a second communication device of the plurality of communication devices and able to understand the common language when spoken in at least one form, is unable to understand at least a portion of the speech having the first speech pattern (“the understanding analysis module 214 is configured to determine a level of understanding of a participant of a video conference, such as a video conference conducted by the users 201 a-n {e.g., a second user} via the user devices 200 a-n. {e.g., associated with a second communication device}” where “in response to the determined level of understanding of the first user 201 a being less than a predefined threshold amount, the signal control module 216 adjusts one or more characteristics of the audio signal of the second user 201 b to attempt to cause an increase in the determined level of understanding of the first user 201 a,” and where “the adjustment to the video conference output that is presented to the first user 201 a includes adjusting the video signal to include text captioning that corresponds to the spoken discourse contained in the audio signal of the second user 201 b.”; Pandey, ¶¶ Col. 8, lines 19-23; Col. 9, lines 39-44; Col. 9, lines 59-63) comprising determining that the indicia of difficult speech pattern matches an indicia of the first speech pattern identifying the first speech pattern, transcribing the speech (“In one example, the analysis server 212 determines a language that the second user 201 b is speaking at the beginning of the video conference {indicia of a first speech pattern}, compares the determined language to languages indicated in the user profile of the first user 201 a, based on a user-specified level of understanding of the determined language {indicia of difficult speech patterns match...} contained in the user profile of the first user 201 a; Pandey, ¶¶ Col. 10, line 64 - Col. 11, line 7); and broadcasting the transcribed speech to the second communication device (“the signal control module 216 generates a new video conference output (e.g., audio/video signal that is presented {broadcast the transcribed speech} to the first user 201 a {to the second communication device, as disclosed with relation to any of the users and their respective user devices}) based on the output of the signal analysis module 218.”; Pandey, ¶¶ Col. 11, lines 22-25). However, Pandey fails to expressly recite an indicia of a difficult speech pattern for members of a group comprising a second user.
Stephenson teaches systems and methods for “facilitation of communication between parties.” (Stephenson, ¶ [0003]). Regarding claim 1, Stephenson teaches accessing a first data record from the data storage, wherein the first data record was previously updated to comprises an indicia of a difficult speech pattern for members of a group comprising a second user (“training data that includes communication error classifications, types and samples of language dialects, types and samples of cultural speech patterns/habits/accents, one or more user profiles, historical speech patterns of a user... may be used to build one or more communication models {including a first data record},” where communication error classifications can include “a dialect category/sub-category (e.g., a particular form of a language that is peculiar to a specific region or social group, or other user defined category or sub-categories) {indicia of a difficult speech pattern...}” As well, “data may be collected, tracked, and/or monitored {a data storage} over a selected period of time {a first data record was previously updated...} of a selected user {comprising a second user...} and/or a group of users { for members of a group...}, which may be used to enhance the user profile of a user and enhance/update the communication model...” and may include adaptation of the output based on “language skills of the user and/or group of users (e.g., ability to speak/communicate/understand multiple languages)”; Stephenson, ¶¶ [0073], [0066]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the video conferencing system of Pandey to incorporate the teachings of Stephenson to include wherein the processor further performs: monitoring the conference input of the second user for one or more words indicating an absence of understanding of the speech; and upon determining the one or more words indicating an absence of understanding are present, updating the first data record to cause the difficult speech pattern to comprise the indicia of the first speech pattern. Recognizing and correcting for comprehension issues between participants in a conversation can “enhanc[e] and facilitat[e] mutual understanding” between the parties, thereby improving user experience, as recognized by Stephenson. (Stephenson, ¶ [0016]).

Regarding claim 7, Pandey discloses wherein the processor further performs, upon determining that the speech no longer comprises the speech pattern of the first user, discontinuing transcribing speech and broadcasting the transcribed speech (“In the event the determined level of understanding equals or exceeds the threshold {upon determining that the speech no longer comprises the speech pattern of the first user}, then the user is deemed to sufficiently understand the spoken discourse of the video conference, and the method returns to step 315 to continue obtaining new monitoring data,” thus the video conference output is no longer adjusted {discontinuing transcribing speech and broadcasting the transcribed speech}.; Pandey, Col. 13, lines 2-6).

Regarding claim 8, Pandey discloses wherein the processor performs transcribing the speech by signaling the first communication device to execute a transcription service and provide the output therefrom, as the transcribed speech, to the processor (“the signal control module 216” as stored on the analysis server 212 {the first communication endpoint} uses speech-to-text techniques {execute a transcription service} to convert the spoken discourse contained in the audio signal of the second user 201 b to text, and modifies the video signal that is presented to the first user (e.g., via the display 202 of the first user device 200 a) {provide the output therefrom... to the processor} to include text captioning {as transcribed speech} that presents the speech-to-text results.”; Pandey, Col. 9, line 63 - Col. 10, line 4).

Regarding claim 11, Pandey discloses A method, comprising (“computer system 12” which implements the methods described therein.; Pandey, Col. 6, lines 13-18): broadcasting, via a network interface, a conference content to a plurality of communication devices (“each of the user devices 200 a-n {...to a plurality of communication devices} is configured to perform video conferencing functions for its respective user. To this end, in embodiments, each of the user devices 200 a-n includes (or is operatively connected to) a display screen 202 for displaying video images to a user, a camera 203 for capturing video images of the user, a microphone 204 for capturing audio (e.g., speech) emitted by the user, and a speaker 205 for emitting audio to the user... [as part of] a video conference with one another {broadcasting conference content},” where “the user devices 200 a and 200 b communicate with each other via a network 210”; Pandey, ¶¶ Col. 7, lines 26-44); receiving, via the network interface, a conference input from a first communication device of the plurality of communication devices, (“user devices 200 a {a first communication device} and 200 b communicate with each other via a network 210 {receiving, via a network interface}. In embodiments, the network 210 is a communication network such as a LAN, WAN, or the Internet, or a combination of two or more such communication networks,” where conference input is provided from the user device 200a through the “display screen 202... [the] camera 203... [the] microphone 204... and [the] speaker 205”; Pandey, ¶¶ Col. 7, lines 31-34, and 40-44) wherein the conference input comprises an audio input with speech encoded therein and further incorporating the conference input into the conference content (“computer system 12 of FIG. 1, that is configured to provide video conference services to the user devices 200 a-n, e.g., in a client-server arrangement. For example, the video conferencing server 211 may be configured to receive audio {audio input} and video signals from all the user devices 200 a-n,” where the video and audio signals are the conference input, “to generate and transmit respective audio and video signals to each of the user devices 200 a-n {incorporating the conference input into the conference content}.” and where the captured audio at microphone 204 includes “...speech... emitted by the user {speech encoded therein}.”; Pandey, ¶¶ Col. 7, lines 31-32, and 50-54), and wherein the speech comprises a first speech pattern of a first user associated with the first communication device (“the analysis server 212 includes a signal analysis module 218 that is configured to analyze the audio signals and the video signals of the video conference to determine correlations between audible sounds and visual objects in the video conference output. In this manner, the system determines which sounds are emitted by respective persons in a video conference {speech comprises a first speech pattern of a first user}, even though there might be plural people in a single audio/video stream of the video conference (e.g., a first user 201 a at user device 200 a {associated with the first communication device} and plural users 201 m and 201 n sharing a single user device e.g., 200 n).”; Pandey, ¶¶ Col. 11, lines 10-21) and wherein the speech is a spoken form of a common language (“even when speaking the same language, different participants may have very different accents… [which] can make it difficult for one participant to understand the spoken discourse of another participant during a video conference.”; Pandey, ¶¶ Col. 2, lines 19-29); accessing a first data record from the data storage, wherein the first data record was previously updated to comprises an indicia of a difficult speech pattern... [for] a second user (the system “uses data in the profile to make an initial adjustment to the video conference output that is presented to the first user 201 a {accessing a first data record from the data storage}. In embodiments, the profile of a user (e.g., user 201 a) includes {includes, thus being previously updated} data defining at least one of: primary spoken language of the user; other languages understood by the user; user-specified level of understanding of each of the other languages understood by the user{an indicia of a difficult speech pattern}; hearing ability of the user; room acoustics; and other attributes.” where a language is a speech pattern and difficulty understanding based on “user-specified level of understanding of the determined language,” is indicia of a difficult speech pattern for a second user; Pandey, ¶¶ Col. 10, lines 44-51); upon determining that the second, associated with a second communication device of the plurality of communication devices and able to understand the common language when spoken in at least one form, is unable to understand at least a portion of the speech having the first speech pattern (“the understanding analysis module 214 is configured to determine a level of understanding of a participant of a video conference, such as a video conference conducted by the users 201 a-n {e.g., a second user} via the user devices 200 a-n. {e.g., associated with a second communication device}” where “in response to the determined level of understanding of the first user 201 a being less than a predefined threshold amount, the signal control module 216 adjusts one or more characteristics of the audio signal of the second user 201 b to attempt to cause an increase in the determined level of understanding of the first user 201 a,” and where “the adjustment to the video conference output that is presented to the first user 201 a includes adjusting the video signal to include text captioning that corresponds to the spoken discourse contained in the audio signal of the second user 201 b.”; Pandey, ¶¶ Col. 8, lines 19-23; Col. 9, lines 39-44; Col. 9, lines 59-63) comprising determining that the indicia of difficult speech pattern matches an indicia of the first speech pattern identifying the first speech pattern, transcribing the speech (“In one example, the analysis server 212 determines a language that the second user 201 b is speaking at the beginning of the video conference {indicia of a first speech pattern}, compares the determined language to languages indicated in the user profile of the first user 201 a, based on a user-specified level of understanding of the determined language {indicia of difficult speech patterns match...} contained in the user profile of the first user 201 a; Pandey, ¶¶ Col. 10, line 64 - Col. 11, line 7); and broadcasting the transcribed speech to the second communication device (“the signal control module 216 generates a new video conference output (e.g., audio/video signal that is presented {broadcast the transcribed speech} to the first user 201 a {to the second communication device, as disclosed with relation to any of the users and their respective user devices}) based on the output of the signal analysis module 218.”; Pandey, ¶¶ Col. 11, lines 22-25). However, Pandey fails to expressly recite an indicia of a difficult speech pattern for members of a group comprising a second user.
The relevance of Stephenson is described above with relation to claim 1. Regarding claim 11, Stephenson teaches accessing a first data record from the data storage, wherein the first data record was previously updated to comprises an indicia of a difficult speech pattern for members of a group comprising a second user (“training data that includes communication error classifications, types and samples of language dialects, types and samples of cultural speech patterns/habits/accents, one or more user profiles, historical speech patterns of a user... may be used to build one or more communication models {including a first data record},” where communication error classifications can include “a dialect category/sub-category (e.g., a particular form of a language that is peculiar to a specific region or social group, or other user defined category or sub-categories) {indicia of a difficult speech pattern...}” As well, “data may be collected, tracked, and/or monitored {a data storage} over a selected period of time {a first data record was previously updated...} of a selected user {comprising a second user...} and/or a group of users { for members of a group...}, which may be used to enhance the user profile of a user and enhance/update the communication model...” and may include adaptation of the output based on “language skills of the user and/or group of users (e.g., ability to speak/communicate/understand multiple languages)”; Stephenson, ¶¶ [0073], [0066]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the video conferencing system of Pandey to incorporate the teachings of Stephenson to include wherein the processor further performs: monitoring the conference input of the second user for one or more words indicating an absence of understanding of the speech; and upon determining the one or more words indicating an absence of understanding are present, updating the first data record to cause the difficult speech pattern to comprise the indicia of the first speech pattern. Recognizing and correcting for comprehension issues between participants in a conversation can “enhanc[e] and facilitat[e] mutual understanding” between the parties, thereby improving user experience, as recognized by Stephenson. (Stephenson, ¶ [0016]).

Regarding claim 17, the rejection of claim 11 is incorporated. Claim 17 is substantially the same as claim 7 and is therefore rejected under the same rationale as above.

Regarding claim 18, the rejection of claim 11 is incorporated. Claim 18 is substantially the same as claim 8 and is therefore rejected under the same rationale as above.

Regarding claim 20, Pandey discloses A system, comprising (“computer system 12” which implements the methods described therein.; Pandey, ¶¶ Col. 6, lines 13-18): means to broadcast, via a network interface, a conference content to a plurality of communication devices (“each of the user devices 200 a-n {...to a plurality of communication devices} is configured to perform video conferencing functions for its respective user. To this end, in embodiments, each of the user devices 200 a-n includes (or is operatively connected to) a display screen 202 for displaying video images to a user, a camera 203 for capturing video images of the user, a microphone 204 for capturing audio (e.g., speech) emitted by the user, and a speaker 205 for emitting audio to the user... [as part of] a video conference with one another {broadcasting conference content},” where “the user devices 200 a and 200 b communicate with each other via a network 210”; Pandey, ¶¶ Col. 7, lines 26-44); means to receive, via the network interface, a conference input from a first communication device of the plurality of communication devices, (“user devices 200 a {a first communication device} and 200 b communicate with each other via a network 210 {receiving, via a network interface}. In embodiments, the network 210 is a communication network such as a LAN, WAN, or the Internet, or a combination of two or more such communication networks,” where conference input is provided from the user device 200a through the “display screen 202... [the] camera 203... [the] microphone 204... and [the] speaker 205”; Pandey, ¶¶ Col. 7, lines 31-34, and 40-44) wherein the conference input comprises an audio input with speech encoded therein and further incorporating the conference input into the conference content (“computer system 12 of FIG. 1, that is configured to provide video conference services to the user devices 200 a-n, e.g., in a client-server arrangement. For example, the video conferencing server 211 may be configured to receive audio {audio input} and video signals from all the user devices 200 a-n,” where the video and audio signals are the conference input, “to generate and transmit respective audio and video signals to each of the user devices 200 a-n {incorporating the conference input into the conference content}.” and where the captured audio at microphone 204 includes “...speech... emitted by the user {speech encoded therein}.”; Pandey, ¶¶ Col. 7, lines 31-32, and 50-54), and wherein the speech comprises a first speech pattern of a first user associated with the first communication device (“the analysis server 212 includes a signal analysis module 218 that is configured to analyze the audio signals and the video signals of the video conference to determine correlations between audible sounds and visual objects in the video conference output. In this manner, the system determines which sounds are emitted by respective persons in a video conference {speech comprises a first speech pattern of a first user}, even though there might be plural people in a single audio/video stream of the video conference (e.g., a first user 201 a at user device 200 a {associated with the first communication device} and plural users 201 m and 201 n sharing a single user device e.g., 200 n).”; Pandey, ¶¶ Col. 11, lines 10-21) and wherein the speech is a spoken form of a common language (“even when speaking the same language, different participants may have very different accents… [which] can make it difficult for one participant to understand the spoken discourse of another participant during a video conference.”; Pandey, ¶¶ Col. 2, lines 19-29); means to access a first data record from the data storage, wherein the first data record was previously updated to comprises an indicia of a difficult speech pattern... [for] a second user (the system “uses data in the profile to make an initial adjustment to the video conference output that is presented to the first user 201 a {accessing a first data record from the data storage}. In embodiments, the profile of a user (e.g., user 201 a) includes {includes, thus being previously updated} data defining at least one of: primary spoken language of the user; other languages understood by the user; user-specified level of understanding of each of the other languages understood by the user{an indicia of a difficult speech pattern}; hearing ability of the user; room acoustics; and other attributes.” where a language is a speech pattern and difficulty understanding based on “user-specified level of understanding of the determined language,” is indicia of a difficult speech pattern for a second user; Pandey, ¶¶ Col. 10, lines 44-51); means to, upon determining that the second, associated with a second communication device of the plurality of communication devices and able to understand the common language when spoken in at least one form, is unable to understand at least a portion of the speech having the first speech pattern (“the understanding analysis module 214 is configured to determine a level of understanding of a participant of a video conference, such as a video conference conducted by the users 201 a-n {e.g., a second user} via the user devices 200 a-n. {e.g., associated with a second communication device}” where “in response to the determined level of understanding of the first user 201 a being less than a predefined threshold amount, the signal control module 216 adjusts one or more characteristics of the audio signal of the second user 201 b to attempt to cause an increase in the determined level of understanding of the first user 201 a,” and where “the adjustment to the video conference output that is presented to the first user 201 a includes adjusting the video signal to include text captioning that corresponds to the spoken discourse contained in the audio signal of the second user 201 b.”; Pandey, ¶¶ Col. 8, lines 19-23; Col. 9, lines 39-44; Col. 9, lines 59-63) comprising determining that the indicia of difficult speech pattern matches an indicia of the first speech pattern identifying the first speech pattern, transcribe the speech (“In one example, the analysis server 212 determines a language that the second user 201 b is speaking at the beginning of the video conference {indicia of a first speech pattern}, compares the determined language to languages indicated in the user profile of the first user 201 a, based on a user-specified level of understanding of the determined language {indicia of difficult speech patterns match...} contained in the user profile of the first user 201 a; Pandey, ¶¶ Col. 10, line 64 - Col. 11, line 7); and means to broadcast the transcribed speech to the second communication device (“the signal control module 216 generates a new video conference output (e.g., audio/video signal that is presented {broadcast the transcribed speech} to the first user 201 a {to the second communication device, as disclosed with relation to any of the users and their respective user devices}) based on the output of the signal analysis module 218.”; Pandey, ¶¶ Col. 11, lines 22-25). However, Pandey fails to expressly recite an indicia of a difficult speech pattern for members of a group comprising a second user.
The relevance of Stephenson is described above with relation to claim 1. Regarding claim 20, Stephenson teaches means to access a first data record from the data storage, wherein the first data record was previously updated to comprises an indicia of a difficult speech pattern for members of a group comprising a second user (“training data that includes communication error classifications, types and samples of language dialects, types and samples of cultural speech patterns/habits/accents, one or more user profiles, historical speech patterns of a user... may be used to build one or more communication models {including a first data record},” where communication error classifications can include “a dialect category/sub-category (e.g., a particular form of a language that is peculiar to a specific region or social group, or other user defined category or sub-categories) {indicia of a difficult speech pattern...}” As well, “data may be collected, tracked, and/or monitored {a data storage} over a selected period of time {a first data record was previously updated...} of a selected user {comprising a second user...} and/or a group of users { for members of a group...}, which may be used to enhance the user profile of a user and enhance/update the communication model...” and may include adaptation of the output based on “language skills of the user and/or group of users (e.g., ability to speak/communicate/understand multiple languages)”; Stephenson, ¶¶ [0073], [0066]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the video conferencing system of Pandey to incorporate the teachings of Stephenson to include wherein the processor further performs: monitoring the conference input of the second user for one or more words indicating an absence of understanding of the speech; and upon determining the one or more words indicating an absence of understanding are present, updating the first data record to cause the difficult speech pattern to comprise the indicia of the first speech pattern. Recognizing and correcting for comprehension issues between participants in a conversation can “enhanc[e] and facilitat[e] mutual understanding” between the parties, thereby improving user experience, as recognized by Stephenson. (Stephenson, ¶ [0016]).

Regarding claim 21, Pandey discloses wherein the means to transcribe the speech further comprise means to signal the first communication device to execute a transcription service ("the signal analysis module 218 may use speech-to-text to convert the audio signal of the spoken discourse of each participant to text" where "In a distributed cloud computing environment, program modules may be located in both local and remote computer system storage media including memory storage devices," where a cloud environment incorporates signaling between devices and program modules includes the transcription service.; Pandey, ¶¶ Col. 12, lines 3-8; Col. 6, lines 5-11) and provide the output therefrom as the transcribed speech. ("In embodiments, the adjusting the video component comprises providing text transcription or changing an already provided text transcription, as described with respect to FIG. 2."; Pandey, ¶¶ Col. 12, lines 47-50).

Regarding claim 22, Pandey discloses wherein means to broadcast the transcribed speech to the second communication device further comprises means to broadcast the transcribed speech to at least one additional communication devices of the plurality of communication devices. ("In accordance with aspects of the invention, each of the user devices 200 a-n is configured to perform video conferencing functions for its respective user," thus describing broadcasting the transcribed speech any number of users having user devices 200a-n, each of which may receive transcribed speech {at least one additional communication devices of the plurality of communication devices.}; Pandey, ¶¶ Col. 7, lines 21-25).

Claims 3, 6, 13, and 16 is/are rejected under 35 U.S.C. §103 as being unpatentable over Pandey and Stephenson as applied to claim 1 and 11 above, and further in view of Michaelis.

Regarding claim 3, the rejection of claim 1 is incorporated. Pandey and Stephenson disclose all of the elements of the current invention as stated above. However, Pandey and Stephenson fail to expressly recite wherein the processor further performs: monitoring the conference input of the second user for one or more words indicating an absence of understanding of the speech; and upon determining the one or more words indicating an absence of understanding are present, updating the first data record to cause the difficult speech pattern to comprise the indicia of the first speech pattern.
Michaelis teaches systems and methods for “aiding understandability between parties in a communication environment, such as on a conference call.” (Michaelis, ¶ [0001]). Regarding claim 3, Michaelis teaches wherein the processor further performs: monitoring the conference input of the second user for one or more words indicating an absence of understanding of the speech (“The key word module 180 monitors for indicators of a lack of understanding between the parties. For example, the key word module 180 is programmed to look for indicators such as “sorry, can you say that again,” “what?”, “please repeat what you just said,” “can you speak up”, or the like. In general, the key word module 180 can be programmed with any number of key words that are usually indicative of the lack of understanding as a listening party.”; Michaelis, ¶¶ [0051]); and upon determining the one or more words indicating an absence of understanding are present, updating the first data record to cause the difficult speech pattern to comprise the indicia of the first speech pattern (“These characteristics can be monitored in real-time, for any portion or all of the communication session, and can further be used to update a profile associated with a participant”; Michaelis, ¶¶ [0046])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the video conferencing system of Pandey, as modified by the communication facilitation systems of Stephenson, to incorporate the teachings of Michaelis to include wherein the processor further performs: monitoring the conference input of the second user for one or more words indicating an absence of understanding of the speech; and upon determining the one or more words indicating an absence of understanding are present, updating the first data record to cause the difficult speech pattern to comprise the indicia of the first speech pattern. Recognizing comprehension issues between participants in a conversation based on prior speech characteristics can help “improve understandability by the listener,” as recognized by Michaelis. (Michaelis, ¶ [0047]).

Regarding claim 6, the rejection of claim 1 is incorporated. Pandey and Stephenson disclose all of the elements of the current invention as stated above. However, Pandey and Stephenson fail(s) to expressly recite further comprising: the processor performing accessing a second data record from the data storage, wherein the second data record comprises an indicia of a second speech pattern identifying a second speech pattern of the second user; and the processor performing accessing a third data record from the data storage, wherein the third data record comprises an association between the indicia of the first speech pattern and the indicia of the second speech pattern; and wherein the determining that the second user is unable to understand at least a portion of the speech having the first speech pattern upon determining the association between the indicia of the first speech pattern and the indicia of the second speech pattern indicates the difficult speech pattern.
The relevance of Michaelis is described above with relation to claim 3. Regarding claim 6, Michaelis teaches further comprising: the processor performing accessing a second data record from the data storage, (“multiple profiles may be associated with a user with each profile tied to a specific style,” where said multiple profiles includes at least a first profile {first data record} and a second profile {second data record}. Exemplary embodiments include accessing “a profile based on one or more of the listener, context, and content of the conversation,” and accessing “profiles... specific to the hobby being discussed,” thus accessing a second data record; Michaelis, ¶¶ [0019]) wherein the second data record comprises an indicia of a second speech pattern identifying a second speech pattern of the second user (The above profiles relate to “analyzing speaking styles {indicia of a second speech pattern} of one or more parties... and providing actionable, continuous, real-time feedback to all speakers that is based on the extent to which their speaking differ {identifying a second speech pattern of the second user} from that of the listeners,”; Michaelis, ¶¶ [0019]-[0020]); and the processor performing accessing a third data record from the data storage, wherein the third data record comprises an association between the indicia of the first speech pattern and the indicia of the second speech pattern (“These characteristics... can further be used to update a profile associated with... the combination of participants {third data record} as alluded to above where templates are stored for a communication session between parties; Michaelis, ¶¶ [0046]); and wherein the determining that the second user is unable to understand at least a portion of the speech having the first speech pattern upon determining the association between the indicia of the first speech pattern and the indicia of the second speech pattern indicates the difficult speech pattern (“each participants’ speech is monitored to identify one or more speech characteristics” as retrieved from “a profile for that participant... [and/or] a profile for the particular combination of participants,” and “then identifies one or more characteristics that represent differences in style” and where said system utilizes the speech characteristics “by weighing them and combining them into a single overall score {determining the association between the indicia of the first speech pattern and the indicia of the second speech pattern} that indicates an estimated ease with which the other participant can understand what is being said { indicates the difficult speech pattern}.”; Michaelis, ¶¶ [0049], [0051], [0047]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the video conferencing system of Pandey, as modified by the communication facilitation systems of Stephenson, to incorporate the teachings of Michaelis to include further comprising: the processor performing accessing a second data record from the data storage, wherein the second data record comprises an indicia of a second speech pattern identifying a second speech pattern of the second user; and the processor performing accessing a third data record from the data storage, wherein the third data record comprises an association between the indicia of the first speech pattern and the indicia of the second speech pattern; and wherein the determining that the second user is unable to understand at least a portion of the speech having the first speech pattern upon determining the association between the indicia of the first speech pattern and the indicia of the second speech pattern indicates the difficult speech pattern. Recognizing comprehension issues between participants in a conversation based on prior speech characteristics can help “improve understandability by the listener,” as recognized by Michaelis. (Michaelis, ¶ [0047]).

Regarding claim 13, the rejection of claim 11 is incorporated. Claim 13 is substantially the same as claim 3 and is therefore rejected under the same rationale as above.

Regarding claim 16, the rejection of claim 11 is incorporated. Claim 16 is substantially the same as claim 6 and is therefore rejected under the same rationale as above.

Claims 4, 5, 14, and 15 is/are rejected under 35 U.S.C. §103 as being unpatentable over Pandey, Stephenson, and Michaelis as applied to claim 3 and 13 above, and further in view of Zurek.

Regarding claim 4, the rejection of claim 3 is incorporated. Pandey, Stephenson, and Michaelis disclose all of the elements of the current invention as stated above. However, Pandey fails to expressly recite wherein the processor performs updating the first data record to cause the difficult speech pattern to comprise the indicia of the first speech pattern, comprising updating a third data record, in the data storage, to cause a default difficult speech pattern to be associated between a first category of users comprising the first user and a second category of users comprising the second user.
The relevance of Michaelis is described above with relation to claim 3. Regarding claim 4, Michaelis teaches wherein the processor performs updating the first data record to cause the difficult speech pattern to comprise the indicia of the first speech pattern (“The key word module 180 monitors for indicators of a lack of understanding between the parties” where “These characteristics can be monitored in real-time, for any portion or all of the communication session, and can further be used to update a profile associated with a participant”; Michaelis, ¶¶ [0051], [0046]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the video conferencing system of Pandey, as modified by the communication facilitation systems of Stephenson, to incorporate the teachings of Michaelis to include wherein the processor performs updating the first data record to cause the difficult speech pattern to comprise the indicia of the first speech pattern. Recognizing comprehension issues between participants in a conversation based on prior speech characteristics can help “improve understandability by the listener,” as recognized by Michaelis. (Michaelis, ¶ [0047]). However, Pandey, Stephenson, and Michaelis fail to expressly recite comprising updating a third data record, in the data storage, to cause a default difficult speech pattern to be associated between a first category of users comprising the first user and a second category of users comprising the second user.
Zurek teaches systems and methods for language based control of conference calls. (Zurek, ¶ [0001], [0065]). Regarding claim 4, Zurek teaches comprising updating a third data record, in the data storage, to cause a default difficult speech pattern to be associated between a first category of users comprising the first user and a second category of users comprising the second user (“the common language module 306 determines one or more languages that a particular user speaks or understands based on a white list of languages that have been designated as languages that each of the plurality of users has in common,” where the white list is the third data record, the users speaking languages in common are the second category of users comprising the second user, the users speaking a language which is not shared are the first category of users including the first user. The “white list may be generated or accessed at the beginning of a conference based on the users’ input (e.g., the users may each specify which languages they speak or understand at the beginning of the conference), based on the users’ locations, based on the users’ profiles or preferences {thus, based on updating the first data record}, and/or the like.” and may be updated during the conference.; Zurek, ¶¶ [0069], [0071]-[0072]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the video conferencing system of Pandey, as modified by the communication facilitation systems of Stephenson, and as modified by the systems and methods for aiding understandability between parties of Michaelis, to incorporate the teachings of Zurek to include comprising updating a third data record, in the data storage, to cause a default difficult speech pattern to be associated between a first category of users comprising the first user and a second category of users comprising the second user. The systems and methods of Zurek can limit or clarify conversations, including extraneous conversations, such that “users can better understand what the user is saying.” (Zurek, ¶ [0064]-[0065]).

Regarding claim 5, the rejection of claim 3 is incorporated. Pandey, Stephenson, and Michaelis disclose all of the elements of the current invention as stated above. However, Pandey, Stephenson, and Michaelis fail to expressly recite wherein the indicia of the first speech pattern comprises one or more of current geographic location of residence of the first user or a historic geographic location of residence of the first user.
The relevance of Zurek is described above with relation to claim 4. Regarding claim 5, Zurek teaches wherein the indicia of the first speech pattern comprises one or more of current geographic location of residence of the first user or a historic geographic location of residence of the first user (“In various embodiments, the common language module 306 determines which languages are common among the users in the conference. In one embodiment, the common language module 306 determines the common language(s) based on the locations where each of the users is located. {current geographic location of the first user}”; Zurek, ¶¶ [0066]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the video conferencing system of Pandey, as modified by the communication facilitation systems of Stephenson, and as modified by the systems and methods for aiding understandability between parties of Michaelis, to incorporate the teachings of Zurek to include wherein the indicia of the first speech pattern comprises one or more of current geographic location of residence of the first user or a historic geographic location of residence of the first user. The systems and methods of Zurek can limit or clarify conversations, including extraneous conversations, such that “users can better understand what the user is saying.” (Zurek, ¶ [0064]-[0065]).

Regarding claim 14, the rejection of claim 13 is incorporated. Claim 14 is substantially the same as claim 4 and is therefore rejected under the same rationale as above.

Regarding claim 15, the rejection of claim 13 is incorporated. Claim 15 is substantially the same as claim 5 and is therefore rejected under the same rationale as above.

Claims 9, 10, and 19 is/are rejected under 35 U.S.C. §103 as being unpatentable over Pandey and Stephenson as applied to claims 1 and 11, and in further view of Casagrande.

Regarding claim 9, the rejection of claim 1 is incorporated. Pandey and Stephenson disclose all of the elements of the current invention as stated above. However, Pandey and Stephenson fail to expressly recite wherein the processor performs broadcasting the transcribed speech to the second communication device further comprising, broadcasting the transcribed speech to at least one additional communication devices of the plurality of communication devices.
Casagrande teaches systems and methods for synchronizing second screen content with audio/video programming. (Casagrande, ¶ [0002]). Regarding claim 9, Casagrande teaches wherein the processor performs broadcasting the transcribed speech to the second communication device further comprising, broadcasting the transcribed speech to at least one additional communication devices of the plurality of communication devices (the system can “convert the received data to suitably formatted video signals that can be rendered for viewing... by the customer on the presentation device 106.” Further, the system can “be synchronized and utilized cooperatively with the second screen electronic device 112 to provide additional, supplemental content associated with the [received data]” and “communicate output data to a second screen electronic device 112 {to at least one additional communication device of the plurality of communication devices}, including closed captioning data {broadcasting the transcribed speech} and timing data for audio/video content,” thus presenting the other caption stream in a different window.; Casagrande, ¶¶ [0021], [0023]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the video conferencing system of Pandey, as modified by the communication facilitation systems of Stephenson, to incorporate the teachings of Casagrande to include wherein the processor performs broadcasting the transcribed speech to the second communication device further comprising, broadcasting the transcribed speech to at least one additional communication devices of the plurality of communication devices. The systems and methods described in Casagrande can present “intelligently selected content” on a second screen, where the content “is directly associated to particular events currently occurring in programming while it is being viewed.” (Casagrande, ¶¶ [0005], [0006]).

Regarding claim 10, the rejection of claim 1 is incorporated. Pandey and Stephenson disclose all of the elements of the current invention as stated above. However, Pandey and Stephenson fail(s) to expressly recite wherein the processor broadcasts the transcribed speech to the second communication device, comprising establishing a separate text channel of communications with the second communication device and broadcasts the transcribed speech to the second communication device via the separate text channel and wherein the conference content is broadcasts on at least one conference channel, each of which is different from the separate text channel.
The relevance of Casagrande is described above with relation to claim 9. Regarding claim 10, Casagrande teaches wherein the processor broadcasts the transcribed speech to the second communication device, comprising establishing a separate text channel of communications with the second communication device and broadcasts the transcribed speech to the second communication device via the separate text channel and (the system can “convert the received data to suitably formatted video signals that can be rendered for viewing... by the customer on the presentation device 106.” Further, the system can “be synchronized and utilized cooperatively with the second screen electronic device 112 {...with the second communication device} to provide additional, supplemental content {a separate text channel} associated with the [received data]” and “communicate output data to a second screen electronic device 112, including closed captioning data {broadcasting the transcribed speech} and timing data for audio/video content,” thus presenting the other caption stream in a different window, where synchronized and used cooperatively including the timing data indicates that it’s supplementing the presentation of the video in the window.; Casagrande, ¶¶ [0021], [0023]) wherein the conference content is broadcasts on at least one conference channel, each of which is different from the separate text channel (The conference content is broadcast by the “audio/video content receiver 104 [which] produces output that is communicated to a presentation device 106. Each audio/video content receiver 104 may include or cooperate with a suitably configured presentation device 106,” where the “closed captioning data and timing data for audio/video content” is a separate text channel which is different from the “the audio/video programming {conference content} presented by the audio/video content receiver 104 and presentation device 106”; Casagrande, ¶¶ [0021]-[0023]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the video conferencing system of Pandey, as modified by the communication facilitation systems of Stephenson, to incorporate the teachings of Casagrande to include wherein the processor broadcasts the transcribed speech to the second communication device, comprising establishing a separate text channel of communications with the second communication device and broadcasts the transcribed speech to the second communication device via the separate text channel and wherein the conference content is broadcasts on at least one conference channel, each of which is different from the separate text channel. The systems and methods described in Casagrande can present “intelligently selected content” on a second screen, where the content “is directly associated to particular events currently occurring in programming while it is being viewed.” (Casagrande, ¶¶ [0005], [0006]).

Regarding claim 19, the rejection of claim 11 is incorporated. Claim 19 is substantially the same as claim 9 and is therefore rejected under the same rationale as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vaughn et al. (U.S. Pat. App. Pub. No. 2020/0135225) discloses systems and methods of producing comprehensible subtitles and captions based on a group profile.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean E Serraguard/Patent Examiner, Art Unit 2657    
        
/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        7/5/2022